RyaN, C. JT.
I entirely concur in the view taken by the court of the contract between the parties.
But the money paid by the appellant appears to have gone into the county treasury. And I can entertain no doubt that the appellant is entitled to recover it, under his complaint, on the very ground that the contract was illegal and void. The consideration of the payment failed. The rule in such cases is stated by Mr. Addison, and I shall content myself with quoting it. “ The law also, so long as an illegal contract continues executory, implies, from the person who has received money in furtherance of the execution of the contrast, a promise to refund it.” Addison on Contracts, 234-5. And the author cites cases where the rule is applied to contracts, not merely unauthorized by law, but prohibited by law; immoral contracts.
By the Court. — The order of the circuit court i's affirmed, with costs.